DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group 1 in the reply filed on May 13, 2022 is acknowledged.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 and 7-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by FR 2695177 A1 to Ferrafiat.
Re-claim 1, Ferrafiat discloses an energy absorber, comprising: an energy absorption element 10 having first anchor point 11 and a second anchor point 11 (see figures), an energy-absorption zone 13/23 extends between the first anchor point and the second anchor point, the energy-absorption zone stretches as a tensile load is applied between the first anchor point and the second anchor point, the energy-absorption zone 13 has a meshed structure comprising a plurality of strands 12b (best illustrated in figure 2) connected to one another by junction portions (such as at an outer location A and a central location along the axis X), at least one junction portion (i.e. junction along the axis) provides a junction between at least three strands of said energy-absorption zone.  Note that at least four legs or strands connect to the central junction.
Re-claim 2, as illustrated in figures 1-3, the energy-absorption zone 13 is symmetrical about a tension axis X.
Re-claim 3, as illustrated in figure 4, the energy-absorption zone 23 comprises at least one part having, longitudinally, a regular alternation between a range having two junction portions (along lateral line having openings 22b and 22c) and a range having three junction portions (along lateral line having openings 22a).
Re-claim 4, as illustrated in figures 1 and 2, the energy-absorption zone comprises at least one part having, longitudinally, a regular alternation between a range having two junction portions (along lateral line having opening 12a) and a range having a single junction portion (along lateral line having openings 12b).
Re-claim 7, figure 7 shows the energy absorber with the strands having the energy-absorption zone with varying dimensions and/or orientations.
Re-claim 8, figure 10 illustrates a plurality of energy absorbers in parallel, thus energy-absorber comprises a plurality of energy-absorption elements stacked on top of one another and activated in a cascade.  The parallel arrangement is interpreted as stacked.

Re-claim 9, the energy absorption element is formed from stainless steel, see translation, or the statement below copies from the translation: 
The energy absorption device 1 with a high elongation capacity shown in FIGS. 1 to 7, comprises a longitudinal metal element for example made of stainless steel which, in this embodiment, is formed by a rectangular plate 10
Claim(s) 1-4, 7, and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2011/008154 A1 to Iraeus et al.
Re-claim 1, Iraeus et al. disclose an energy absorber, comprising: an energy absorption element 1 having first anchor point 21 and a second anchor point 21, an energy-absorption zone 3 extends between the first anchor point and the second anchor point, the energy-absorption zone stretches as a tensile load is applied between the first anchor point and the second anchor point, the energy-absorption zone 3 has a meshed structure comprising a plurality of strands 8 connected to one another by junction portions (such as 6 and 6’) at least one junction portion 6’ provides a junction between at least three strands 8 of said energy-absorption zone, see figure 3a.
Re-claim 2, the energy-absorption zone 3 is symmetrical about a tension axis 18.
Re-claim 3, , the energy-absorption zone 3 comprises at least one part having, longitudinally, a regular alternation between a range having two junction portions 6’ and a range having three junction portions 6.
Re-claim 4, Iraeus et al. disclose that only one cutout 7 may be provided for a row and that alternating rows have the same configuration, this would result in the energy-absorption zone comprises at least one part having, longitudinally, a regular alternation between a range having two junction portions (the row with only one cutout) and a range having a single junction portion (the adjacent rows having two cutouts, as desired).  See page 9 lines 6-22.
Re-claim 7, the cutouts can have varying dimensions from row to row (see page 9 lines 6-22), and different materials may be used, see page 11 lines 25-27.
Re-claim 9, the energy absorption element is made from stainless steel, see page 11 line 25 to page 12 line 1.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iraeus et al.
Re-claim 5, Iraeus et al. teach that a row may have cutouts with different distances between them.  This would imply a row with a cutout spaced at different intervals , or a cutout on one side of a tension axis and more closely spaced plural cutouts on an opposite side of the tension axis, thus producing an asymmetric configuration.  As such it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have gleaned from the disclosure the energy absorption zone having a configuration that is asymmetrical along the tension axis, as resulting from having cutouts along a row that are spaced at different intervals.
Re-claim 6, Iraeus et al. teach that various cutouts may be placed along a row, and that one or more cutouts as desired can be formed in a row (see page 9 lines 18-22).  This would result in the energy-absorption zone 3 comprising at least one part having, longitudinally, a succession of ranges of junction portions, each range comprising two junction portions, as would be present when having a single cutout adjacent two side cutouts, such as present in row R2 of figure 3a.
Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iraeus et al. in view of US 4,753,772 to Schmertz.
Iraeus et al. fail to teach the energy absorber comprising a plurality of energy absorption elements stacked on top of one another and activated in a cascade manner.  
Schmertz teaches an energy absorber having a plurality of energy absorption elements 3/5/7 stacked on top of one another and activated in a cascade manner, element 3 activates first, followed by element 5 then element 7.  This provides a progressive increasing absorption profile. It would have been obvious to one of  ordinary skill in the art before the effective filing date of the claimed invention to have utilized the energy absorbing apparatus of Iraeus et al. in a stacked formation and activated in a cascading manner as taught by Schmertz, thus providing a energy absorbing system that has a progressively increasing energy absorption profile.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Shiomi, Honnorat, Auger, and Maeyerspeer each teach an energy absorber having an energy absorption zone with junctions and links.  Boulter teaches a energy absorbing structure having stacked energy absorbing elements.
Any inquiries concerning this communication or earlier communications from the examiner should be directed to Thomas Williams whose telephone number is 571-272-7128.  The examiner can normally be reached on Tuesday-Friday from 6:00 AM to 4:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi, can be reached at 571-272-7124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 571-272-6584.

TJW
October 27, 2022
/THOMAS J WILLIAMS/Primary Examiner, Art Unit 3657